Finch, P. J. (dissenting).
It seems clear to me that the intention of the parties to this contract of insurance was to apply all the proceeds of this policy of insurance for the support of the beneficiaries free from the claims of creditors. When the parties made this contract, there were no creditors with whom the parties were bargaining, so that the language of the contract was not wrung from unwilling creditors. In consequence it seems unnaturally hair-splitting to me to attempt to divide up the content of the phrase “ proceeds of the policy ” between different kinds of income accruals, holding that one kind is free from claims of creditors and another kind of income is not. All the proceeds issue out of the fund created by this insurance policy. The average person does not think in terms so technical and the law is dealing with the acts and doings of average persons and should treat them as such.
O'Malley, J., concurs.
Order so far as appealed from affirmed, with twenty dollars costs and disbursements.